QUESTION:
Does an "independent special district" such as the West Orange Memorial Hospital Tax District, come under the requirements and prohibitions of s. 287.055, F.S.?
SUMMARY:
An independent special district is deemed to be a political subdivision of the state for the purposes of the Consultants Competitive Negotiation Act under the definition of the term "political subdivision" in s. 1.01(9), F.S., and as those words are used in the context of s. 287.055, F.S. Thus, the requirements and inhibitions of the Consultants Competitive Negotiation Act apply to such independent special district as a political subdivision in this state.
Chapter 73-19, Laws of Florida, the Consultants Competitive Negotiation Act [s. 287.055, F.S.], relates to and establishes policies and procedures for the contracting of professional services by the state or its agencies. The term "agency" is defined to mean "the state, its agencies, municipalities or political subdivisions, school districts and school boards." Section 287.055(2)(b). In construing the statute law of the state, where the context thereof permits, the words "political subdivision" include "counties, cities, towns, villages, special tax school districts, special road and bridge districts, bridge districts and all other districts in this state." (Emphasis supplied.) Section 1.01(9), F.S. A hospital taxing district, whether "independent" and "dependent" (as defined in s. 218.31(6) and (7), F.S., added by s. 2 of Ch. 73-349, Laws of Florida), is a "district" under the above definition, the context of s. 287.055
not being contradictory. Since a hospital district in these circumstances is deemed to be a political subdivision of the state for purposes of s. 287.055, the requirements of that law apply to such hospital districts as a political subdivision. It follows that an independent special district comes under the requirements and prohibitions of s. 287.055.